 528304 NLRB No. 66DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent's request for oral argument is denied as the record andbriefs adequately present the positions of the parties.2We note, contrary to the judge, that the Respondent periodically questionedthe relevance of certain requested information. We find that the information
requested was relevant, under the Board's liberal discovery-type standard, to
the Union's pursuit of its grievance against the Respondent. See NLRB v.Acme Industrial Co., 385 U.S. 432 (1967); Walter N. Yoder & Sons v. NLRB,754 F.2d 531 (4th Cir. 1985); Florida Steel Corp. v. NLRB, 601 F.2d 129 (4thCir. 1975)3In this connection, Chairman Stephens finds the instant case distinguish-able from Blue Diamond Co., 295 NLRB 1007 (1989), in which he dissentedin part, in that the relevance of the information pertaining to the Kentucky op-
erations and employees was plainly established and is an integral part of thegrievance.Westmoreland Coal Co. and United Mineworkers ofAmerica. Case 11±CA±13166August 27, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn December 31, 1990, Administrative Law JudgeHubert E. Lott issued the attached decision. The Re-
spondent filed exceptions and a brief, and the General
Counsel and Charging Party filed briefs in opposition.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record in light of theexceptions and briefs,1and has decided to affirm thejudge's rulings, findings, and conclusions as modified
below and to adopt his recommended Order.In agreeing with the judge that the Respondent vio-lated Section 8(a)(5) and (1) of the Act by failing to
respond to the Union's request for information and
failing to furnish such information within a reasonable
time, we find that the record clearly shows the rel-
evance of the requested information. We rely particu-
larly on the announcement to employees by the Re-
spondent's chairman of the board on March 10, 1988,
that the Company intended to open and operate coal
mines in Kentucky as a basis to find that the Union
has demonstrated a reasonable belief that the Respond-
ent and its wholly owned corporate subsidiaries which
engaged in coal mining in Kentucky might be a single
employer. Accordingly, we find that the information
which the Union requested that the Respondent supply
it regarding these subsidiaries in relation to the pend-
ing contractual grievance seeking employment of laid-
off unit employees in the Kentucky operations was rel-
evant to the Union's enforcement of article II of its
collective-bargaining agreement. See St. Joseph Equip-ment Corp., 302 NLRB 47 fn. 4 (1991).2In so finding,we reject the Respondent's contention that it has no
obligation to furnish the requested information because
the Union is violating Sections 8(e), 8(b)(4), 8(b)(3),
and 8(b)(1)(A) by attempting to apply article II to the
Kentucky operations. More specifically, the Respond-
ent argues that because the Kentucky operations are
separate and distinct companies from the Respondent
and are not signatories to the 1988±1993 collective-
bargaining agreement, the Union's attempt to require
them to comply with the collective-bargaining agree-ment is unlawful secondary activity. The Respondent'scontention is premature. It relates to the merits of the
Union's grievance. The Respondent does not contend
that article II is unlawful on its face; and insofar as its
applicability to the Kentucky operations is concerned,
we agree with the judge, this is a question for an arbi-
trator to decide. The question before the Board is
whether the Union has a right to have, and the Re-
spondent has a duty to furnish, the requested informa-
tion. Because the information sought is necessary to
determine, at least ostensibly, whether article II has
been violated, it is relevant and should be furnished.In view of the above, we find it unnecessary to relyon the judge's specific finding that the Respondent and
its wholly owned subsidiary, Kentucky Criterion Coal
Company, are a single employer, except to the extentthat the factual findings used to make the single em-
ployer finding establish that the information which the
Union had requested regarding this company was at all
times available to the Respondent. The availability of
the information is further evidenced by the fact that the
Respondent ultimately provided part of the pertinent
information, albeit unreasonably late, 3 days prior to
the commencement of the hearing.3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Westmoreland Coal Co.,
Abington, Virginia, its officers, agents, successors, and
assigns, shall take the action set forth in the rec-
ommended Order.Rosetta B. Lane and Patricia L. Timmons, Esqs., for theGeneral Counsel.Thomas Gies and Robert Jones, Esqs. (Crowell and Morin),of Washington, D.C., and Thomas Rubenstein, Esq., forthe Respondent.George Davies, Esq., of Washington, D.C., for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEHUBERTE. LOTT, Administrative Law Judge. This casewas heard at Abington, Virginia, on September 18 and 19,
1989, on an unfair labor practice charge and an amended
charge filed on February 2 and March 15, 1989, by the Unit-
ed Mine Workers of America (the Union) against Westmore-
land Coal Company (the Respondent or Company) and on a
complaint issued March 31, 1989, alleging failure to furnish
information in violation of Section 8(a)(1) and (5) of the Act. 529WESTMORELAND COAL CO.The issues in this case are whether or not Respondent isobligated to furnish the requested information and whether it
delayed furnishing such information. Respondent's answer to
the complaint, fuly filed, denies the commission of any un-
fair labor practices.The parties were afforded an opportunity to be heard, tocall, to examine and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of hearing briefs
have been received from the parties.On the entire record and based on my observation of thedemeanor the witnesses, and in consideration of the briefs
submitted, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe company is a Delaware corporation with mining oper-ations in several States, including various mines located in
the Commonwealth of Virginia where it is engaged in the
mining and processing of coal. During the past 12 months,a representative period, the Company purchased and received
at its Virginia mines goods and materials valued in excess
of $50,000 directly from points outside the Commonwealth
of Virginia. The Company admits, and I find, that it is an
employer engaging in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act. The Respondent further ad-
mits, and I find, that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. UNFAIRLABORPRACTICES
The Union and the Company's Virginia operations are par-ties to the National Bituminous Coal Wage Agreement
(NBCWA) effective from February 1, 1988, until February 1,
1993. The 1988 NBCWA is an agreement between the Union
and the Bituminous Coal Operators Association of America
(BCOA) of which Westmoreland is a member.The agreement includes a provision, article II Job Oppor-tunity and Benefit Security (JOBS), which forms the basis of
a dispute between the parties. The article states in pertinent
parts:A. Non-Signatory Operations1. Except as modified in Section C, the first threeout of every five new job openings for work of a nature
covered by this agreement and any exiting, new, or
newly acquired non-signatory Bituminous Coal oper-
ation of the employer shall be filled by classified laid-
off employees on the panels of the employer's oper-
ations covered by this Agreement. If the newly acquired
or non-signatory operation has a panel of laid off em-
ployees established pursuant to a valid collective bar-
gaining agreement, those individuals shall first be re-
called before this section applies.2. Nothing in this Section shall operate to extend thebargaining unit as of the date of this Agreement nor ex-
pand the rights of the Union with regard to the non-sig-
natory operations, except for the job opportunities made
available under this section.B. Lessee-Licensee1. For purposes of lawfully preserving and protectingjob opportunities for the employees covered by this
Agreement, the Employer further agrees that it will not
lease, sub-lease, or license out any bituminous coal
lands, bituminous coal mining operations and other fa-
cilities of the employer unless the conditions set forth
in the following paragraphs are satisfied.2. Leasing, sub-Leasing, or licensing out of suchlands or operations shall be permitted where the Lesse
licensee agrees in writing that all offers of employment
by such lessee-licensee shall first be made to the Em-
ployer's panels of the Employer's operations covered
by this Agreement, if such employment at the leased,
sub-leased or licensed out location is for jobs of the na-
ture covered by this Agreement, and if such employees
are qualified for such jobs.5. Any disputes regarding this section shall be re-solved between the prior Employer and the employee
under Article XXIII of this Agreement. The employer
agrees that it will reserve in any lease, sub-lease or li-
cense subject to this section the ability of the Employer
to remedy any finding as to non-compliance of an em-
ployee's right to be considered for employment oppor-
tunity as provided herein. If it chooses in its discretion
to permit or sub-lease or sub-license, the Employer
shall also require the lessee-licensee to convey this hir-
ing obligation in any sub-lease or sub-license.7. Within ten (10) days after the lease, sub-lease orlicensing out of any bituminous coal lands, coal mining
operations and/or other facilities, but in any event prior
to the time the work of a nature covered by this Agree-
ment commences, the Employer shall provide notice
hereof to the appropriate District president. Such notice
shall disclose the identity of all parties to the trans-
action and the location and identity of the bituminous
coal lands, operations and/or other facilities affected
thereby including the relevant MSHA legal I.D. num-
ber.On March 10, 1988, chairman of Respondent's BoardE.B. Leisenring spoke to company management, union offi-

cials, and employees at Andover, Virginia training center. He
informed those present that the Company intended to open
and operate coal mines in Kentucky as a nonunion operation.
In a letter to all Virginia operations employees dated August
16, 1988, Leisenring and Company President Pemberton
Hutchinson stated that Westmoreland was not obligated
under the 1988 contract to hire laid-off Westmoreland em-
ployees at its subsidiaries in Kentucky, and that the Com-
pany would not attempt to interfere with existing hiring poli-
cies in Kentucky.On August 25, 1988, seven union locals filed grievanceson behalf of their members alleging that Respondent was
violating article II of the BCOA by refusing to select and
hire panelled members for its nonsignatory operators and/or
lessee licensee operations in Kentucky, i.e., Respondent
failed provide job opportunities under article II for its laid-
off Virginia employees at its new Kentucky operations.On September 21, 1988, a third-step grievance meetingwas held on the above grievances with many officials of the
Company and the Union attending. The Company denied all
the grievances contending there was no contract violation. 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The information request is attached to this decision as appendix A.2All dates hereafter refer to 1989 unless otherwise indicated.The Union then submitted a written information request.1International Representative Douglas Collier read the requestand explained why the Union needed the information. Gen-
erally the reason for the request, as stated in writing, was so
the Union could monitor compliance with the NBCWA and
to prepare for the further processing of the grievances. Spe-cifically, the information was requested so the union could
determine which companies in Kentucky came under the
terms of the agreement thus giving Westmoreland laid-off
employees job opportunity rights. The Union also needed the
information to determine whether or not there is common
ownership Westcoreland and its subsidiaries and whether
Westmoreland and its subsidiaries are a single employer. The
Company did not object to the request at the time, and in
fact, represented that it would furnish the requested informa-
tion in 10 days or by September 30, 1988. The Company
failed to furnish the information within that time period.Thereafter, in November and December 1988, RogerThomlinson, a UMWA District 28 Field Representative, had
numerous conversations with Nila Jones, Virginia Division
labor relations manager, concerning the information request.
During these conversations, Jones assured Thomlinson that
the information was almost ready, they needed a few more
days, that it was almost complete and the Union would be
receiving it soon.On December 2, 1988, Jones told Thomlinson that she hadthe information. The following week Jones said she would
have to talk with Chris Seglem who is Senior vice president,
secretary and the General Counsel for Westmoreland. On
Decemher 20, 1988, Thomlinson told Jones that the Union
was filing charges with the National Labor Relations Board.
On January 10, 1989,2Jones sent Thomlinson informationrelating to request items 1 and 2. Thomlinson continued to
contact Jones on a weekly basis for the remaining informa-
tion and on February 2, the Union filed 8(a)(1) and (5)
charges against Respondent, alleging refusal to furnish infor-
mation.On February 2, the Union received complete informationrelative to information request items 3(a), (b), (c), and (e).
On March 10 the Union received lease agreements, mining
agreements and contracts with terms, parties names, dates,
and other pertinent information redacted in response to re-
quest items 3(d), 5±7, and 9±10. The Company proivded
complete information on request items 3(f), (g), and (h). As
of the trial date no information was furnished on items 4 and
11±13. The Company indicated that it had no information to
provide on item 8 and the General Counsel withdrew the al-
legation relating to this item.In a company letter dated April 21, to the Union, theCompany offered to let the Union inspect documents relating
to items 12 and 13 at its headquarters in Philadelphia, Penn-
sylvania. The Company also requested the Union provide it
with a list of all items still in dispute. In a July 20 letter the
Union set forth in detail the information needed on items 5±
9 and 12±13. Basically the Union's complaint centered
around the redacted documents which rendered them nothing
more than, ``blank leases, mining and management agree-
ments.''In a letter dated September 15 the Company provided theUnion with the names of the parties to the leases, mining and
management agreements but this information was not
matched with an agreement.Christopher Seglem testified that Criterion Coal Companyand Kentucky Criterion are wholly owned subsidiaries of
Westmoreland. Officers of Westmoreland are also members
of the Board of directors of Kentucky Criterion Coal Com-
pany. Westmoreland, as the parent company, performed the
following functions for its subsidiaries: establishes business
strategy, establishes business objectives, monitors perform-
ance, consolidates performance, provides administrative serv-
ices, provides tax preparation and consolidation of tax re-
turns, and in areas of extreme importance provides counsel
and monitoring.Gary Smith is vice president and general manager of Ken-tucky Criterion. He testified that Kentucky Criterion has con-
tract miners who mine the coal which Kentucky Criterion
tiples. Kentucky Criterion has six employees and 100±150
employees who work under contract and lease arrangements.
He is a member of the Board of directors of Criterion Coal
Company along with Christopher Seglem and C.W. Conner

who is senior vice president of Westmoreland. He testified
that the Board of directors of Criterion Coal gave him com-
plete control over personnel and operational decisions. He
stated that the contractors are not affiliated with Kentucky
Criterion which has no labor agreement. He further testified
that the contractors did not want to furnish their agreements
with Kentucky Criterion unless they were redacted and in-
structed his attorneys to furnish redacted copies; however,
there is no confidentiality clause in those agreements.Seglem testified that when he received the request for in-formation, he was very busy negotiating the sale of Colorado
Westmoreland which was finally completed in mid-Decem-
ber 1988. Wher he received the request he contacted many
company officials to enlist their support in providing the re-
quested information. He asked C.W. Conner, president of

Criterion Coal to provide information on the subsidiaries,
i.e., Kentucky Criterion, Dean Processing Company and E]k
River Sewell Company. He asked for assistance from
Hershal Hadin, vice president of Virginia operations and
Elvy Rushton who was senior vice president of operations
for Westmoreland. He also utilized two assistant General
Counsels at headquarters and had support groups in head-
quarters accounting helping him. When the information was
assembled he forwarded it to John Schoolcraft, manager of
training and labor relations and Nila Jones, who in turn gave
the information to the Union. According to Seglem the rea-
sons the company took so long to furnish the information
were because the amount requested was voluminous and it
took a long time to convince Kentucky Criterion to furnish
their agreements and then it would only furnish redacted
copies.He never informed the Union that the information requestwas too broad or vague and admitted that he intended to
comply. He admitted that the reason he sent information to
the Union in January on the first two items was to let the
Union know that, ``We weren't stiffing them on this stuff.''Analysis and ConclusionsRespondent's positions at the hearing, and in brief aremany: 531WESTMORELAND COAL CO.3If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.1. The Union's application of article II would extend theagreement to employees of entirely separate employers in
violation of Sections 8(e), 8(b)(1)(A) and 8(b)(3).It is my opinion that an arbitrator should decide whetheror not article II applies to Kentucky Criterion, its lessees and
contractors. With that said, the central issue before me is
whether or not Westmoreland is required to furnish the
Union with information so that the article II issue may be
fairly arbitrated. I have no 8(e) or 8(b) allegations before me;
therefore, I will not decide whether filing a grievance by a
union is a violation of any of these sections of the Act. If
Respondent wanted this issue resolved, it shoul have filed
charges with the Region. Which is exactly what Respondent
did and the charges were dismissed on September 6, 1988.
Appeals affirmed the dismissal on November 4, 1988 (C.P.
Exh. 1).2. Westmoreland and Kentucky Criterion are entirely sepa-rate employers. Therefore the Company is not obligated to
furnish information in furtherance of the Union's object of
attempting to extend the agreement to employees of separate
employers.This position is closely related to Respondent's first posi-tion and was also addressed by the Region and the Office
of Appeals in their dismissal letters. While I am not bound
by their action, it does furnish a reason why these Respond-
ent allegations are not before me. Therefore, it is not nec-
essary to decide this issue in order to resolve the refusal to
furnish information issue. However, the single employer
issue was raised at hearing as part of Respondent's defense
so I will address it.The record evidence indicates that Kentucky Criterion is awholly owned subsidiary of Westmoreland and, as such,
there are Westmoreland offices sitting on the Board of Cri-
terion Coal Company. In addition, the statements made by
Chairman Leisenring and President Hutchinson indicate they
made the decision on how labor relations would be con-
ducted at the Kentucky operations. The record also reveals
that while the Kentucky Criterion general manager decides
the day-to-day minor issues, Seglem's testimony indicates
that Westmoreland calls the shots on major issues including
the labor relations issues involved in this case. Accordingly,
I find that Westmoreland and Kentucky Criterion Coal Com-
pany are a single employer.3. Respondent furnished the information requested and theGeneral Counsel did not prove the relevance of information
requested.It should be noted that for almost a year from the date theinformation was requested, Respondent did not offer rel-
evance as a reason for not furnishing the information. To the
contrary, the Company at all times material, indicated to the
Union that it would furnish the information, assuring the
Union that it was just a matter of assembling the requested
information so that it could be delivered. I further find that
the information requested is relevant for determining the arti-
cle II issue.Specifically, on request items 3(d), 5±7, and 9±10 theCompany furnished redacted copies of contract mining agree-
ments, lease agreements and a management agreement. In ef-
fect, Respondent furnished blank agreements because all the
relevant information was omitted. Respondent asserts that it
did not have access to the information but I do not accept
this reason because it did furnish the agreements and shortlybefore the trial, it furnished the Union with some informationcontained in the agreements. I further find that no informa-
tion was furnished on request items 4 and 11±13.I also find that Respondent unreasonably delayed furnish-ing what information it did provide. Reasons given for the
delay are not convincing considering the amount of assist-
ance that was available. Moreover, at the outset, Respondent
promised to provide all the information in 10 days. This
uncontradicted promise indicates that the Company would
have no difficulty in complying with the request. Further
company promises and assurances given to the Union con-
tradict all Respondents defenses taken at the hearing.Accordingly, I find that Respondent violate Section (a)(1)and (5) of the Act by not furnishing information requested
in Appendix A, items 3(d), 4±7, and 9±13 and by unreason-
ably delaying the furnishing of such information.CONCLUSIONSOF
LAW1. Respondent is engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.2. The United Mine Workers of America is a labor organi-zation within the meaning of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) and (5) of theAct by refusing to furnish information requested by the
Union and by delaying in providing the requested informa-
tion.4. The requested information is relevant and necessary forthe Union to monitor compliance with the 1988 NBCWA
and to process grievances.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in acts and con-duct violative of Section 8(a)(1) and (5) of the Act, I shall
recommend that it be order to cease and desist therefrom. As
a remedy, I shall recommend Respondent promptly furnish
information requested in Appendix A, paragraphs 3(d), 4±7,
and 9±13.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Westmoreland Coal Company, Abington,Virginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to furnish and delaying the furnishing of in-formation requested by the Union in the attached Appendix
A.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Furnish the information requested by the Union in at-tached Appendix A. 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''(b) Post at its facilities in Virginia and Kentucky copiesof the attached notice marked ``Appendix B.''4Copies of thenotice, on forms provided by the Regional Director for Re-
gion 11, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIX AUNITEDMINEWORKERSOF
AMERICATelephoneAREACODE(703)523
±3910DISTRICT28
, SUB-DISTRICT3
SUITED-1, CLOVERLEAFSQUAREBIGSTONEGAP, VA 24219September 21, 1988INFORMATION REQUEST:In order for the Union to adequately monitor compliancewith the 1988 National Bituminous Coal Wage Agreement
and to prepare for the processing of grievances regarding Ar-
ticle II, the Union requests Westmoreland Coal Company to
provide the following information:1. Please identify any and all subsidiaries and/or affiliatesof Westmoreland Coal Company which operate and or con-
trol coal lands in Kentucky. Please provide name(s) of such
entity, corporate address and provide Articles of Incorpora-
tion.2. Identify all of Criterion Coal Company and KentuckyCriterion subsidiaries and/or affiliates. Provide name, address
and titles of incorporation.3. For each of the following named companies, please pro-vide the requested information for the time period from Oc-
tober 1, 1984 to the present:Westmoreland Coal CompanyCriterion Coal Company
Elk River Sewell Coal Company
Kentucky Criterion Coal
Deane Processing Company
Rattlesnake Branch CompanyAny other subsidiary and/or affiliate of Westmoreland
Coal Company operating and/or controllng coal lands in
Kentucky.a. Identify the name, title(s), and the company of anyofficer, shareholder, director or any other manage-
ment representative who holds a position in West-
moreland Coal Company and any other above-namedcompany(ies). In each case, also identify the applica-ble time period.b. Identify the name, job title(s), and the company ofany person who holds a function related to labor-rela-
tions in Westmoreland Coal Company and any other
above-named company(ies). In each case, also iden-
tify the applicable time period and the job duties of
the individual in question.c. Identify the customers of Westmoreland Coal Com-pany which are now or formerly customers or vice
versa, of any of the above-named companies. In each
case, also identify the applicable, time period and the
specific company per customer.d. Identify the name, job title, and company of anyindiviual who performs any service, including cleri-
cal, administrative, bookkeeping, managerial, person-
nel, engineering, sales, estimating or other services
for Westmoreland Coal Company and any of the
above-named companies. For each such person, also
identify the time period, company, and the service in
question.e. Identify any common insurance carrier(s) used byWestmoreland Coal Company and any of the above-
named companies for every insurance-related employ-
ment benefit, including health and Pension insurance
and benefits. Specify the exact period and company,
per item, as well as time period during which such
insurance carrier was utilized.f. Identify any equipment exchanged, sold or leased be-tween Westmoreland Coal Company, its subsidiaries
and/or affiliates and any of the above-named compa-
nies. Identify the approximate date and the parties in-
volved in the arrangement.g. Identify any employees, supervisory personnel, con-sultants, or managers who have transferred between
Westmoreland Coal Company and any of the above-
named companies. For each person, give job title,
current company, approximate date of transfer and
company from which the individual transferred. For
purposes of this inquiry, the term ``transfer'' is de-
fined as any personnel action by which an individual
has been reassigned from one company to another orhas moved from the payroll of one company to the
payroll of another company without more than a six
(6) month gap in time in payment of salary.h. Identify any fringe benefit program for supervisorypersonnel and/or management which is common to
Westmoreland Coal Company and any other of the
above-named company(ies).4. Please provide copies of all purchase agreements andany other document(s) by which Westmoreland Coal Com-
pany or any subsidiary obtained control of coal lands and/or
operations in Kentucky, since October 1, 1984.5. Please provide copies of all leases, subleases, miningagreements or any other legal document pursuant to which
another entity is mining or processing coal on coal lands
under the control of Westmoreland Coal Company and/or
any of its subsidiaries and/or affiliates in Kentucky. 533WESTMORELAND COAL CO.6. If not already covered by item numbered 5 above,please provide copies of all mining agreements and/or other
legal documents by which any and all ``outside contractors''
identified in Westmoreland Coal Company's attached memo-randum of August 16, 1988 are operating in Kentucky.7. Identify the three (3) contractors identified in West-moreland Coal Company's attached memorandum of August16, 1988, and provide copies of the ``legally binding agree-
ments,'' to which they are purportedly bound and which pur-
portedly provides them ``exclusive employment rights.''8. Please provide copies of any correspondence or docu-ments by which these contractors and/or lessees identified in
Westmoreland Coal Company's attached memorandum ofAugust 16, 1988, have ``made it plain that they will consider
no interference with their employment policies.''9. For any work of a classified nature performed in Ken-tucky since February 1, 1988 by Westmoreland Coal Com-
pany and/or of its subsidiaries and/or affiliates, please iden-
tify the following:(a) Date on which the work began;(b) Type of work;
(c) Location of work;
(d) Name of company which performed such workand its business address;(e) Number of employees and job title per pay periodwho performed such work;(f) Copy of the payroll(s) covering said employeesfor the time period of such work; and(g) Provide a copy of the mining agreement and/orother legal document pursuant to which said entity per-
formed the work.10. For any work of a classified nature performed in Ken-tucky since February 1, 1988 by any contractor or any other
entity on coal lands owned or controlled by Westmoreland
Coal Company and/or by any of its subsidiaries and/or affili-
ates, please identify and provide the following:(a) Date on which the work began;(b) Type of work;
(c) Location of work;(d) Name of company which performed such workand its business address;(e) Number of employees and job title per pay periodwho performed such work;(f) Copy of the payroll(s) covering said employeesfor the time period of such work; and(g) Please provide a copy of the mining agreementand/or other legal document pursuant to which said en-
tity performed this work.11. Provide Federal and State Tax Returns from 1984through the present to include quarterly filings, of Westmore-
land Coal Company and its subsidiaries and/or affiliates.12. Provide the name(s), job title(s) or position(s) and em-ploying company of the individuals who initiated and/or par-
ticipated in the negotiations for the purchase of coal
lands/operations from Kenacre Land Corporation, Bethlehem
Steel Corporation, and Beth-Energy Mines, Inc.13. Provide all memorandum, notes, and meeting dates re-lated to the negotiations described in question #12.APPENDIX BNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to furnish information requested bythe Union to service the 1988 Labor Agreement.WEWILLNOT
delay giving the requested information tothe Union.WEWILLNOT
in any like or related manner restrain or co-erce employees in the exercise of their rights guaranteed
them by Section 7 of the Act.WEWILL
promptly furnish the information requested bythe Union in Appendix A.WESTMORELANDCOALCO.